Citation Nr: 1326018	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  08-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In April 2013, the Board reopened the Veteran's claim and remanded the merits of the issue of entitlement to service connection for an acquired psychiatric disorder for further development.  The case has since been returned to the Board for appellate review.

The Board notes that, in addition to the paper claims file, there is the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) which are electronic files associated with the Veteran's claim.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are not pertinent to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the prior remand, the Veteran was afforded a VA examination in May 2013 in connection with his claim for service connection for an acquired psychiatric disorder.  The examiner noted that he reviewed the Veteran's claims file and medical history and performed a psychiatric examination after which he diagnosed the Veteran with Axis I, "dementia due to multiple etiologies."  He further indicated that he could not provide a medical opinion regarding the etiology of the disorder without regard to mere speculation.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Therefore, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the any acquired psychiatric disorder present, to include PTSD.

While on remand, any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also obtain any outstanding VA medical records, including any ongoing records from the dated from January 2005 to the present.

2.  The RO/AMC should refer the Veteran's claims folder to the May 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any psychiatric disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.

Note: The examiner should note that the Veteran has shown a history of speech trouble and has received treatment for speech/language around 2002.  This may have contributed to the Veteran having difficulty presenting his information (e.g., reports of symptoms) to the May 2013 VA examiner.  The Veteran has previously been diagnosed with an array of psychiatric disorders, to include, major depressive disorder with psychotic features, PTSD (provisional), depression, anxiety, and dementia, not otherwise specified.  The examiner should thoroughly review the Veteran's psychiatric history, particularly in light of his speech troubles.

Upon complete review of the evidence, the examiner should provide a clarifying medical opinion as to whether it is at least as likely as not that the diagnosed dementia manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  The examiner should also identify the "multiple etiologies" referred to in the May 2013 VA examination report.

In addition, the examiner should identify any other current psychiatric disorders, to include PTSD, if deemed appropriate.  If there is an additional diagnosis, the examiner should state whether it is at least as likely as not that the diagnosis manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  If there is no diagnosis other than dementia, the examiner should so state in the report.

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that an acquired psychiatric disorder is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current acquired psychiatric disorder is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



